DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, 15-18 is/are rejected under 35 U.S.C. 103 as being obvious over Kraley, US 2014/0156665 A1 (hereinafter “Kraley”), in view of Blumenau, US 2008/0256354 A1 (hereinafter “Blumenau”).

As per claim 1, Kraley teaches:
a system that assigns classification tags to files stored within a storage system based on a natural language processing (NLP) context analysis of each file (Kraley [0008], “textual content of the file is analyzed using natural language processing to identify the main concept or an otherwise ; and 
a virtual smart folder that is viewable within a user interface (Kraley [0043]), where the interface in Fig. 5a is the virtual smart folder, wherein: 
in response to being opened, the virtual smart folder is configured to cause a set of virtual subfolders to be displayed in which each virtual subfolder includes a category title (Kraley [0043]), where the selectable file categories are the virtual subfolders; 
in response to being opened, a virtual subfolder is configured to cause a set of files stored at disparate locations in the storage system to be displayed (Kraley [0044]), where files are displayed regardless of their storage location; and 
wherein the files displayed by opening the virtual subfolder each include an assigned classification tag that is associated with the category title of the virtual subfolder (Kraley [0044]), where the files are tagged with the selected category.

Kraley, however, does not teach:
the virtual smart folder is viewable as a folder within a file explorer window along with real folders.

The analogous and compatible art of Blumenau, however, teaches virtual folders representing files tagged with classification tags within a file explorer window that presents virtual folders along with real folders (Blumenau ¶¶ 0014, 0118-20, “This can be thought of as displaying the existing digital assets on a virtual computing device (e.g., a hard drive d:\ or some other computing device) without reference to how the digital assets are actually stored.”).



As per claim 2, the rejection of claim 1 is incorporated, and Kraley further teaches:
wherein a classification tag is assigned to a file in response to the file being stored on the storage system (Kraley [0019], “A storage request from the application can be provided to the classification module which classifies textual content of the file associated with a given request, and then stores that file along with its classification information.”).

As per claim 3, the rejection of claim 1 is incorporated, and Kraley further teaches:
wherein the storage system comprises a cloud storage system (Kraley [0026], “The storage is shown as local to the user, but as will be appreciated in light of this disclosure, the memory may also be remote to the user, such as a server-based memory associated with a given cloud storage service.”).

As per claim 4, the rejection of claim 1 is incorporated, and Kraley further teaches:
wherein the category titles are determined using a machine learning algorithm (Kraley [0029], “In some embodiments, the classification engine in the classification module is effectively capable of learning based on such user input and can recalibrate or otherwise change its classification process so that future classifications reflect the user feedback.”).

As per claim 5, the rejection of claim 1 is incorporated, and Kraley further teaches:
a search facility that receives search terms and returns files based on classification tag matching (Kraley [0015], “For instance, a user may query a repository of files having assigned category tags as described herein so as to see a view of all files with a given tag (a sort of pseudo-folder or culled-down view that effectively lists only document files that satisfy the user query).”).

Claims 8-12 contain subject matter corresponding to that of claims 1-5 respectively, and each claim is therefore rejected for the same reasons set forth above.

Claims 15-18 contain subject matter corresponding to that of claims 1-4 respectively, and each claim is therefore rejected for the same reasons set forth above.

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraley, US 2014/0156665 A1 (hereinafter “Kraley”), in view of Blumenau, US 2008/0256354 A1 (hereinafter “Blumenau”), and further in view of Scheidelman, US 2016/0321705 A1 (hereinafter “Scheidelman”).

As per claim 6, the rejection of claim 1 is incorporated, but Kraley does not explicitly teach:
wherein the NLP context analysis of each file includes calculating a confidence score regarding an accuracy of the assigned classification tag.

The analogous and compatible art of Scheidelman, however, teaches a confidence score used to regarding an accuracy of an assigned classification tag as compared to a threshold to determine whether or not to apply the classification tag (Scheidelman [0027]).



Claims 13 and 19 contain subject matter corresponding to that of claim 6, and each claim is therefore rejected for the same reasons set forth above.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraley, US 2014/0156665 A1 (hereinafter “Kraley”), in view of Blumenau, US 2008/0256354 A1 (hereinafter “Blumenau”), and further in view of Cooper et al., US 2014/0250492 A1 (hereinafter “Cooper”).

As per claim 7, the rejection of claim 1 is incorporated, but Kraley does not explicitly teach:
an anomaly detection system that limits use of a file based on content policy and the assigned classification tag.

The analogous and compatible art of Cooper, however, teaches limiting use of a file based on a content policy applied to a tag associated with the file (Cooper [0019]).

It would therefore have been obvious to combine the teachings of Cooper with those of Kraley to limit use of the classified files of Kraley using the content policy-based filtering of Cooper so as to prevent information theft (Cooper [0014]).

Claims 14 and 20 contain subject matter corresponding to that of claim 7, and each claim is therefore rejected for the same reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159